I cannot agree with conclusion reached by the majority of the Court which constitutes the basis for the order quashing the writ of prohibition herein issued.
My opinion is that the record shows that Judge Hobson is about to take the testimony of witnesses to determine whether or not there is probable cause to believe that the petitioner is guilty of the offense charged in an information valid on its face duly filed by the States Attorney in the Circuit Court having jurisdiction of the offense charged.
If the Circuit Judge may not take and consider such testimony and evidence in habeas corpus proceedings subsequent to the filing of an information under the applicable provisions of the Constitution, it is because the Circuit Judge is without jurisdiction to determine the question of the existence of probable cause in the face of a legally sufficient information charging the offense about which the inquiry is to be made. If such inquiry is beyond the jurisdiction of the Circuit Judge under the conditions stated then he is about to act in excess of his jurisdiction and prohibition lies to prevent his pursuing such course.
For the reason stated, I think the motion to quash should be denied and the question involved should be determined at an early date on the petition and return thereto, which has been filed here by the respondent Circuit Judge. *Page 338